Citation Nr: 9905843	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  98-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had periods of active service from June 1968 to 
June 1973, January 1975 to January 1978, and from December 
1979 to December 1983.

This appeal arose from a June 1987 RO rating decision, which 
continued the veteran's noncompensable evaluation for 
bilateral hearing loss.


FINDING OF FACT

Pertinent audiology examination results of record do not 
warrant a compensable evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral defective hearing are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998)); 38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII, Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the controlling case law, the veteran's evidentiary 
assertions of increased hearing impairment are sufficient to 
well ground his claim for an increased evaluation. 38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1995) ; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
results of the pure tone audiometric tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of the disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998).


ANALYSIS

The veteran was granted a May 1994 noncompensable rating for 
bilateral hearing loss shown in service, which was continued 
by the RO's rating decisions in June 1997 and March 1998.  
The veteran submitted a July 1997 notice of disagreement 
(NOD) following the June 1997 rating decision.

The veteran's initial VA audiology examination in February 
1993 revealed a pure tone threshold average of 42 decibels 
for the right ear and 24 decibels for the left ear.  Speech 
audiometry revealed speech recognition ability of 88 percent 
in the right ear and of 92 percent in the left ear.  A June 
1996 audiology note from a VA medical center indicated that 
the veteran had been issued hearing aids, which resulted in 
favorable subjective response to amplification and a 
significant improvement in word recognition with background 
noise.  

The notes that the veteran's March 1997 letter to the RO, 
wherein he was "requesting an update on my disability for my 
hearing loss," was construed as a request for an increased 
evaluation.

Thereafter, the veteran's May 1997 audiology examination 
showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
55
60
55
LEFT
10
5
5
50
30

 
The pure tone threshold average was 45 decibels for the right 
ear and 23 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and 86 percent in the left ear. The examiner's 
diagnoses included right ear moderate sensorineural hearing 
loss at the 2000-4000 Hz range, and mild loss at the 6000 Hz 
range and above; and left ear moderate hearing loss at 3000 
Hz, with mild loss at 4000 Hz.

In order to assess the current state of his hearing loss, the 
veteran underwent an April 1998 VA audiology examination, 
which resulted in the continuation of the veteran's 
noncompensable rating for bilateral hearing loss in an August 
1998 RO rating decision. 

The following July 1998 VA audiology examination results were 
noted: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
65
60
60
LEFT
20
15
15
45
35

The pure tone threshold average was 51 decibels for the right 
ear and 28 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 96 percent in the left ear.  The examiner's 
diagnoses included left ear mild loss at 3000 and 4000 Hz; 
and right ear mild loss at 250-1500 Hz, with moderate loss at 
2000-4000 Hz

Under the schedular criteria, evaluations of defective 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 500, 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service connected hearing loss, the 
rating schedule has established eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. § 4.85, 
Codes 6100-6110 (1998).  

The Board has considered the claims made by the veteran.  
However, when applying the test results of the May 1997 VA 
audiological examination to 38 C.F.R. § 4.85, Table VI 
(1998), the veteran has a numeric designation of Level III 
hearing for the right ear and Level II hearing for the left.  
The May 1998 examination results equate with Level II hearing 
for the right ear and Level I for the left ear.  In each both 
instances, application of 38 C.F.R. § 4.85, Table VII (1998) 
results in the assignment of noncompensable ratings for those 
scores. 

The Board has considered the veteran's contention, contained 
in his July 1997 NOD, that the noncompensable rating in 
effect does not adequately reflect the severity of his 
bilateral hearing loss.  Although the veteran's contention is 
credible, it may not serve to establish entitlement to a 
higher rating for hearing loss because "...disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, 3 Vet. App. at 349.  Here, such 
mechanical application establishes that a noncompensable 
rating is warranted.  The veteran has not identified any 
unusual aspects of this hearing loss disability that would 
suggest that the schedular criteria are inadequate to 
properly evaluate the degree of industrial impairment he 
experiences.

In reaching the above determinaiton, the Board must emphasize 
that there is no dispute that the veteran has a service 
connected hearing impediment.  The level of that impediment, 
however, simply does not warrant an increased rating under 
the controlling criteria.  It follows that there is not such 
a balance between the negative evidence and the positive to 
otherwise permit a favorable determination under 38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Entitlement to an evaluation in excess of 0 percent for 
bilateral hearing loss is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

